Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 17/200,425 filed on 03/12/2021 is presented for examination by the examiner.
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.






Allowable Subject Matter
Claims 2-4, 10-11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Prior arts:
US 2003/0086551 to Burr
[0018] FIG. 3 is a block diagram of an intelligent network provisioning system 20 in accordance with one embodiment of the invention. A personal computer 22 runs a presentation application 52 that is connected to a presentation interface 90 of the interface 56. The presentation application 52 generates messages that are placed in the message queue 92. The workflow manager 94 polls the message queue 92 and forwards the request to the appropriate application. Responses from the applications are similarly placed in the message queue 92 for processing by the workflow manager 94. For each of the external systems an application programming interface (API) 94 provides an interface between various external systems and applications 96, 98, 100. The external functions can be stand alone systems such as billing 72, SCP 80 or an intermediate system 102. The intermediate system 102 in this case has an interface message layer 104, a variety of core applications 106 and customer information 108. The core applications 106 connect to various stand alone systems such as a calling card provisioning system 68 and a circuit provisioning system 64. The intelligent network provisioning system 20 is designed to replicate some of the information on the various stand alone systems 64, 68, 72 and 80 in the data base 60. The data base 60 is connected to the applications through the data access layer 58. The rules and edits application 110 contains all of the business rules which edit and verify the routing plans before they are sent to the SCP.

US 2007/0245352 to Ma
[0006] In a preferred embodiment, a load balancer or other network device in a server farm acts as a web services proxy and performs service orchestration among servers and other resources within the server farm. The load balancer receives an initial service request from a client and is able to optimize orchestration by assigning component operations of the service to multiple different servers. In this manner, a one-to-many allocation of resources can be mapped whereby a single client service request can result in multiple physical servers or other devices, processes or resources being used to handle the service request while maintaining a single front-end flow per multiple back-end transactions. The load balancer traditionally has information about overall server farm operation such as current loads, use policies, etc., that can be used to coordinate and optimize the handling of a service request.

US 2013/0308645 to Karino
[0055] A processing example shown in FIG. 8 will be described by reference to FIGS. 4 to 7 as appropriate. In the processing example shown in FIG. 8, a plurality of messages (M1 and M2) are communicated by a single flow. Here, a message length of each message (TLV (Type-Length-Value) message) is larger than a packet length, and each message is divided into a plurality of packets to be transmitted. For example, the packet length is 1500 bytes and the message length is 7300 bytes. It should be noted that the message length is indicated in a message header at the head of each message (the message header is denoted by "h" in the drawings).

US 2020/0394098 to Frazier
[0019] With these software applications, an employee within an enterprise may use a specially configured graphical user interface to visually model an “integration process” via a flowcharting process, using only a web browser interface. In doing so, the user may combine one or more visual elements representing parts of an integration process into a visual flowchart shown on the visual user interface. The user may also affect these visual elements by adding user input within the visual user interface. Each visual element or process component represented within the integration process visual flowchart may be associated with a generic, pre-written set of code in the form of a document file (e.g., XML, or JSON) called a process component code set. The combination of each of these visual elements or process components into a single flow chart may be associated with an integration process executed by executing each of the process component code sets, based on the order in which they are modeled within the flow chart. The combination of each of the process component code sets may comprise an integration application template. The integration application templates may also include markers indicating where further code associated with the user input may be invoked from within the integration application template in order to customize it. Each user input variable may be associated with a data profile code set file, which may be invoked from within the integration application template at the marker location. The combination of the user-defined flow process (e.g., order of process components within the flow chart) and addition of user input variables within data profiles associated with those process components may operate to customize the integration process to the specific needs of a single user.

The prior art of record (Atterbury in view of Marin, Martin, Burr, Ma, Karino and Frazier) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in dependent claims 2-4, 10-11 and 13-15
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 12, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0307897 to Atterbury et al. (hereafter “Atterbury”) in further view of US 2004/0230941 to Marin et al. (hereafter “Marin”) and US 2010/0109901 to Martin-Cocher et al. (hereafter “Martin”)

As per claim 1, Atterbury discloses a method for single flow execution, comprising: 
receiving an indication to run a single flow execution (FIGs. 1-2 and 4; paragraphs 0048, 0050-0051 and 0074: “Performance can be improved significantly if the different dataflow graphs are dynamically loaded into a running container graph on demand (e.g., as opposed to keeping all of the different dataflow graphs running independently, or combining them into a single large dataflow graph). For example, the units of work may consist of a single message of a given type. Some types of messages may be more frequent than others. So, by loading the appropriate dataflow graph to handle a given type of message (instead of running all the dataflow graphs for all the different types of messages concurrently), the resources that would have been used to keep the more infrequently used dataflow graphs running can be freed for other purposes.” [Wingdings font/0xE0] a single large dataflow graph that processes a units of work including a single message or a given type) for an application (FIG. 4; paragraphs 0051 and 0074-0075: “a specialized component 130 may load a micrograph 160, which is a specialized kind of subgraph configured to be retrieved dynamically and embedded within a containing dataflow graph. A micrograph can be dynamically embedded with a containing component of the containing dataflow graph, such as the specialized component 130. In some arrangements, a micrograph 160 is derived from a data flow graph that was previously compiled and stored in the data storage system 107.” ) comprising one or more components (FIG. 4; paragraphs 0072, 0074-0075, 0085 and 0091), one or more connectors (FIG. 4; paragraphs 0072, 0074-0075, 0085, and 0091: output/input port and links/edges), one or more modules (FIG. 4; paragraphs 0072, 0074-0075, 0085, and 0091), or a combination thereof organized into a flow (FIG. 4; paragraphs 0072, 0074-0075, 0085, and 0091); 
deploying the application into a runtime engine instance in response to the indication to run the single flow execution (FIG. 4; paragraphs 0072, 0074-0075, 0085, and 0091: “a specialized component 130 may load a micrograph 160, which is a specialized kind of subgraph configured to be retrieved dynamically and embedded within a containing dataflow graph. A micrograph can be dynamically embedded with a containing component of the containing dataflow graph, such as the specialized component 130. In some arrangements, a micrograph 160 is derived from a data flow graph that was previously compiled and stored in the data storage system 107. In some arrangements, a micrograph 160 remains in an un-compiled form when loaded from the data storage system 107. For example, instead of loading a compiled dataflow graph, the specialized component 130 may initiate a graph compilation procedure to enable the dataflow graph containing the specialized component 130 to be able to execute micrographs that have been compiled just before use.”); 
executing the flow for the deployed application on a single message of the one or more messages based at least in part on the indication to run the single flow execution (FIG. 4; paragraphs 0072, 0074-0075, 0085, and 0091); and 
undeploying the application from the runtime engine instance based at least in part on a completion of executing the flow for the deployed application on the single message (paragraphs 0051, 0075 and 0112: “the compiled dataflow graphs can be used as "micrographs" that can be dynamically loaded (and unloaded) into (and out of) a containing dataflow graph while that containing dataflow graph is running.” And “Once the input data has been processed by the target dataflow graph, the dataflow graph may either be unloaded from the system, or may be cached for later access.”). 
Atterbury discloses the application is loaded (deployed as claimed, paragraphs 0072, 0074-0075, 0085, and 0091), however, Atterbury does not explicitly disclose retrieving, using a polling source, one or more messages from an external source via a connector based at least in part on a polling trigger for the application; disabling the connector to the external source based at least in part on retrieving the one or more messages.
Marin further discloses retrieving, using a polling source, one or more messages from an external source via a connector based at least in part on a polling trigger for the application (paragraph 0045: “the component manager 204 or component adapters 210-216 detect that the data has been placed on the queues 240, either by polling or, in event-driven mode, by receiving a message from the queues 240 indicating that data has been entered in the queues 240. Where the component manager 204 detects new data, the component manager 204 then handles transmission to an appropriate component adapter 210-216 and receipt of information from the appropriate component adapter 210-216, as previously indicated.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Marin into Atterbury’s teaching because it would provide for the purpose of the component adapter, or alternatively the component manager may poll the queues to determine if there is data in the queues, or one or more processes may send a message to the adapter or alternatively the component manager when additional data is added. When the component manager determines that there is data in the queues, the component manager retrieves the data, determines which component adapter is adapted to process the data, and transmits the data to an appropriate component adapter for processing  (Marin, paragraph 0011).
Martin further discloses disabling the connector to the external source based at least in part on retrieving the one or more messages (paragraph 0033).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Martin into Atterbury’s teaching and Marin’s teaching because it would provide for the purpose of the UA includes a listener component configured to recognize at least one triggering event and, upon recognizing one of the triggering events, to enable a temporary suspension of at least one advertising function on the UA  (Martin, paragraph 0016).

As per claim 12, Atterbury discloses stopping the application based at least in part on executing the flow for the deployed application on the single message (paragraphs 0051, 0075 and 0112: “the compiled dataflow graphs can be used as "micrographs" that can be dynamically loaded (and unloaded) into (and out of) a containing dataflow graph while that containing dataflow graph is running.” And “Once the input data has been processed by the target dataflow graph, the dataflow graph may either be unloaded from the system, or may be cached for later access.”); and 
releasing the runtime engine instance based at least in part on undeploying the application from the runtime engine instance (paragraph 0112: “Once the input data has been processed by the target dataflow graph, the dataflow graph may either be unloaded from the system, or may be cached for later access.”).

As per claim 16, Atterbury discloses wherein the completion of executing the flow for the deployed application on the single message comprises the single message completing processing by each component of the one or more components of the flow (paragraph 0112: “Once the input data has been processed by the target dataflow graph, the dataflow graph may either be unloaded from the system, or may be cached for later access.”), the single message completing processing by each component of a sub-flow of the flow based at least in part on a logical order of the flow, the executing the flow for the deployed application on the single message resulting in an execution failure, a time duration for executing the flow for the deployed application on the single message satisfying a timeout criterion, receiving a user request to stop executing the flow for the deployed application on the single message, or a combination thereof.

As per claim 18, Atterbury discloses an apparatus for single flow execution, comprising:
a processor (FIG. 1; paragraph 0066);
memory coupled with the processor (FIG. 1; paragraph 0066); and
instructions stored in the memory and executable by the processor (FIG. 1; paragraph 0066) to cause the apparatus to:
receive an indication to run a single flow execution (FIGs. 1-2 and 4; paragraphs 0048, 0050-0051 and 0074: “Performance can be improved significantly if the different dataflow graphs are dynamically loaded into a running container graph on demand (e.g., as opposed to keeping all of the different dataflow graphs running independently, or combining them into a single large dataflow graph). For example, the units of work may consist of a single message of a given type. Some types of messages may be more frequent than others. So, by loading the appropriate dataflow graph to handle a given type of message (instead of running all the dataflow graphs for all the different types of messages concurrently), the resources that would have been used to keep the more infrequently used dataflow graphs running can be freed for other purposes.” [Wingdings font/0xE0] a single large dataflow graph that processes a units of work including a single message or a given type) for an application (FIG. 4; paragraphs 0051 and 0074-0075: “a specialized component 130 may load a micrograph 160, which is a specialized kind of subgraph configured to be retrieved dynamically and embedded within a containing dataflow graph. A micrograph can be dynamically embedded with a containing component of the containing dataflow graph, such as the specialized component 130. In some arrangements, a micrograph 160 is derived from a data flow graph that was previously compiled and stored in the data storage system 107.” )  comprising one or more components (FIG. 4; paragraphs 0072, 0074-0075, 0085 and 0091), one or more connectors (FIG. 4; paragraphs 0072, 0074-0075, 0085, and 0091: output/input port and links/edges), one or more modules (FIG. 4; paragraphs 0072, 0074-0075, 0085, and 0091), or a combination thereof organized into a flow (FIG. 4; paragraphs 0072, 0074-0075, 0085, and 0091);
deploy the application into a runtime engine instance in response to the indication to run the single flow execution (FIG. 4; paragraphs 0072, 0074-0075, 0085, and 0091: “a specialized component 130 may load a micrograph 160, which is a specialized kind of subgraph configured to be retrieved dynamically and embedded within a containing dataflow graph. A micrograph can be dynamically embedded with a containing component of the containing dataflow graph, such as the specialized component 130. In some arrangements, a micrograph 160 is derived from a data flow graph that was previously compiled and stored in the data storage system 107. In some arrangements, a micrograph 160 remains in an un-compiled form when loaded from the data storage system 107. For example, instead of loading a compiled dataflow graph, the specialized component 130 may initiate a graph compilation procedure to enable the dataflow graph containing the specialized component 130 to be able to execute micrographs that have been compiled just before use.”); 
execute the flow for the deployed application on a single message of the one or more messages based at least in part on the indication to run the single flow execution (FIG. 4; paragraphs 0072, 0074-0075, 0085, and 0091); and
undeploy the application from the runtime engine instance based at least in part on a completion of executing the flow for the deployed application on the single message (paragraphs 0051, 0075 and 0112: “the compiled dataflow graphs can be used as "micrographs" that can be dynamically loaded (and unloaded) into (and out of) a containing dataflow graph while that containing dataflow graph is running.” And “Once the input data has been processed by the target dataflow graph, the dataflow graph may either be unloaded from the system, or may be cached for later access.”).
Atterbury discloses the application is loaded (deployed as claimed, paragraphs 0072, 0074-0075, 0085, and 0091), however, Atterbury does not explicitly disclose retrieve, using a polling source, one or more messages from an external source via a connector based at least in part on a polling trigger for the deployed application; disable the connector to the external source based at least in part on retrieving the one or more messages.
Marin further discloses retrieve, using a polling source, one or more messages from an external source via a connector based at least in part on a polling trigger for the application (paragraph 0045: “the component manager 204 or component adapters 210-216 detect that the data has been placed on the queues 240, either by polling or, in event-driven mode, by receiving a message from the queues 240 indicating that data has been entered in the queues 240. Where the component manager 204 detects new data, the component manager 204 then handles transmission to an appropriate component adapter 210-216 and receipt of information from the appropriate component adapter 210-216, as previously indicated.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Marin into Atterbury’s teaching because it would provide for the purpose of the component adapter, or alternatively the component manager may poll the queues to determine if there is data in the queues, or one or more processes may send a message to the adapter or alternatively the component manager when additional data is added. When the component manager determines that there is data in the queues, the component manager retrieves the data, determines which component adapter is adapted to process the data, and transmits the data to an appropriate component adapter for processing  (Marin, paragraph 0011).
Martin further discloses disable the connector to the external source based at least in part on retrieving the one or more messages (paragraph 0033).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Martin into Atterbury’s teaching and Marin’s teaching because it would provide for the purpose of the UA includes a listener component configured to recognize at least one triggering event and, upon recognizing one of the triggering events, to enable a temporary suspension of at least one advertising function on the UA  (Martin, paragraph 0016).

As per claim 20, Atterbury discloses a non-transitory computer-readable medium storing code for single flow execution, the code comprising instructions executable by a processor (FIG. 1; paragraph 0066) to: 
receive an indication to run a single flow execution (FIGs. 1-2 and 4; paragraphs 0048, 0050-0051 and 0074: “Performance can be improved significantly if the different dataflow graphs are dynamically loaded into a running container graph on demand (e.g., as opposed to keeping all of the different dataflow graphs running independently, or combining them into a single large dataflow graph). For example, the units of work may consist of a single message of a given type. Some types of messages may be more frequent than others. So, by loading the appropriate dataflow graph to handle a given type of message (instead of running all the dataflow graphs for all the different types of messages concurrently), the resources that would have been used to keep the more infrequently used dataflow graphs running can be freed for other purposes.” [Wingdings font/0xE0] a single large dataflow graph that processes a units of work including a single message or a given type) for an application (FIG. 4; paragraphs 0051 and 0074-0075: “a specialized component 130 may load a micrograph 160, which is a specialized kind of subgraph configured to be retrieved dynamically and embedded within a containing dataflow graph. A micrograph can be dynamically embedded with a containing component of the containing dataflow graph, such as the specialized component 130. In some arrangements, a micrograph 160 is derived from a data flow graph that was previously compiled and stored in the data storage system 107.” ) comprising one or more components (FIG. 4; paragraphs 0072, 0074-0075, 0085 and 0091), one or more connectors (FIG. 4; paragraphs 0072, 0074-0075, 0085, and 0091: output/input port and links/edges), one or more modules, or a combination thereof organized into a flow (FIG. 4; paragraphs 0072, 0074-0075, 0085, and 0091); 
deploy the application into a runtime engine instance in response to the indication to run the single flow execution (FIG. 4; paragraphs 0072, 0074-0075, 0085, and 0091: “a specialized component 130 may load a micrograph 160, which is a specialized kind of subgraph configured to be retrieved dynamically and embedded within a containing dataflow graph. A micrograph can be dynamically embedded with a containing component of the containing dataflow graph, such as the specialized component 130. In some arrangements, a micrograph 160 is derived from a data flow graph that was previously compiled and stored in the data storage system 107. In some arrangements, a micrograph 160 remains in an un-compiled form when loaded from the data storage system 107. For example, instead of loading a compiled dataflow graph, the specialized component 130 may initiate a graph compilation procedure to enable the dataflow graph containing the specialized component 130 to be able to execute micrographs that have been compiled just before use.”); 
execute the flow for the deployed application on a single message of the one or more messages based at least in part on the indication to run the single flow execution (FIG. 4; paragraphs 0072, 0074-0075, 0085, and 0091); and
undeploy the application from the runtime engine instance based at least in part on a completion of executing the flow for the deployed application on the single message (paragraphs 0051, 0075 and 0112: “the compiled dataflow graphs can be used as "micrographs" that can be dynamically loaded (and unloaded) into (and out of) a containing dataflow graph while that containing dataflow graph is running.” And “Once the input data has been processed by the target dataflow graph, the dataflow graph may either be unloaded from the system, or may be cached for later access.”).
Atterbury discloses the application is loaded (deployed as claimed, paragraphs 0072, 0074-0075, 0085, and 0091), however, Atterbury does not explicitly disclose retrieve, using a polling source, one or more messages from an external source via a connector based at least in part on a polling trigger for the deployed application; disable the connector to the external source based at least in part on retrieving the one or more messages.
Marin further discloses retrieve, using a polling source, one or more messages from an external source via a connector based at least in part on a polling trigger for the deployed application (paragraph 0045: “the component manager 204 or component adapters 210-216 detect that the data has been placed on the queues 240, either by polling or, in event-driven mode, by receiving a message from the queues 240 indicating that data has been entered in the queues 240. Where the component manager 204 detects new data, the component manager 204 then handles transmission to an appropriate component adapter 210-216 and receipt of information from the appropriate component adapter 210-216, as previously indicated.”).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Marin into Atterbury’s teaching because it would provide for the purpose of the component adapter, or alternatively the component manager may poll the queues to determine if there is data in the queues, or one or more processes may send a message to the adapter or alternatively the component manager when additional data is added. When the component manager determines that there is data in the queues, the component manager retrieves the data, determines which component adapter is adapted to process the data, and transmits the data to an appropriate component adapter for processing  (Marin, paragraph 0011).
Martin further discloses disable the connector to the external source based at least in part on retrieving the one or more messages (paragraph 0033).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Martin into Atterbury’s teaching and Marin’s teaching because it would provide for the purpose of the UA includes a listener component configured to recognize at least one triggering event and, upon recognizing one of the triggering events, to enable a temporary suspension of at least one advertising function on the UA  (Martin, paragraph 0016).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Atterbury in further view of Marin and Martin-Cocher, as applied to claim 1, and further in view of US 2016/0104090 to Alekseyev et al. (hereafter “Alekseyev”)

As per claim 5, Atterbury does not explicitly disclose receiving, from a user interface of a user device, a first user input indicating a definition for the application, a second user input comprising the indication to run the single flow execution for the application, or both.
Alekseyev further discloses receiving, from a user interface of a user device, a first user input indicating a definition for the application (paragraphs 0439 and 0516), a second user input comprising the indication to run the single flow execution for the application, or both. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Alekseyev ‘090into Atterbury’s teaching, Marin’s teaching and Martin’s teaching because it would provide for the purpose of monitoring performance of a system at a service level using key performance indicators derived from machine data (Alekseyev, paragraph 0187).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Atterbury in further view of Marin and Martin-Cocher, as applied to claim 1, and further in view of US 2013/0198311 Tamir et al. (hereafter “Tamir”)

As per claim 6, Atterbury does not explicitly disclose updating a watermark to indicate that the single message was processed by the flow for the deployed application based at least in part on the completion of executing the flow for the deployed application on the single message. 
Tamir further discloses updating a watermark to indicate that the single message was processed by the flow for the deployed application based at least in part on the completion of executing the flow for the deployed application on the single message (paragraph 0089). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Tamir into Atterbury’s teaching, Marin’s teaching and Martin’s teaching because it would provide for the purpose of the credits available included in field 524 may be used to determine whether the command was successfully completed or executed by the NVMe controller based on whether the credits available indicate that the credits identified in the first vendor defined message were added back to the credits available (Tamir, paragraph 0082).

As per claim 7, Atterbury does not explicitly disclose persisting the watermark external to the runtime engine instance. 
Tamir further discloses persisting the watermark external to the runtime engine instance (paragraph 0089). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Tamir into Atterbury’s teaching, Marin’s teaching and Martin’s teaching because it would provide for the purpose of the credits available included in field 524 may be used to determine whether the command was successfully completed or executed by the NVMe controller based on whether the credits available indicate that the credits identified in the first vendor defined message were added back to the credits available (Tamir, paragraph 0082).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Atterbury in further view of Marin, Martin-Cocher and Tamir, as applied to claim 6, and further in view of US 2007/0222578 to Iwamura

As per claim 8, Atterbury does not explicitly disclose wherein the one or more messages are retrieved from the external source based at least in part on a current value of the watermark.
Iwamura further discloses wherein the one or more messages are retrieved from the external source based at least in part on a current value of the watermark (paragraphs 0058-0059).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Iwamura into Atterbury’s teaching, Marin’s teaching, Martin’s teaching and Tamir”s teaching because it would provide for the purpose of discarding duplicate remote messages when a duplicate remote message is received from the same source within a period of time less than a configurable threshold period (Iwamura, paragraph 0058-0059)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Atterbury in further view of Marin, Martin-Cocher and Tamir, as applied to claim 6, and further in view of US 2003/0103460 to Kamath (hereafter “Kamath”)

As per claim 9, Atterbury does not explicitly disclose wherein the watermark comprises a timestamp,  an incremental value, or both. 
Kamath further discloses wherein the watermark comprises a timestamp,  an incremental value, or both  (paragraphs 0046-0047). 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Kamath into Atterbury’s teaching, Marin’s teaching, Martin’s teaching and Tamir”s teaching because it would provide for the purpose of the flow indication counter, such as flow indication counter module, is incremented to update the number of data packets transmitted from the buffer (Kamath, paragraph 0046)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Atterbury in further view of Marin and Martin-Cocher, as applied to claim 1, and further in view of US 2006/0168024 to Mehr et al. (hereafter “Mehr”)

As per claim 17, Atterbury does not explicitly disclose wherein the single message comprises a single data object, a single email message, a single short message service (SMS) text message, a single voice call, or a single document.
Mehr further discloses wherein the single message comprises a single data object, a single email message (paragraphs 0068 and 0071-0072), a single short message service (SMS) text message, a single voice call, or a single document.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Mehr into Atterbury’s teaching, Marin’s teaching, and Martin’s teaching because it would provide for the purpose of assigning a reputation to a new email sender based on a single email message from the new sender (Mehr, paragraph 0012)

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Atterbury in further view of Marin and Martin-Cocher, as applied to claim 18, and further in view of US 2017/0295164 to Sakurai

As per claim 19, Atterbury does not explicitly disclose store, at a collector, information related to the completion of executing the flow for the deployed application on the single message, wherein the application is undeployed subsequent to storing the information at the collector.
Sakurai further discloses store, at a collector, information related to the completion of executing the flow for the deployed application on the single message, wherein the application is undeployed subsequent to storing the information at the collector (paragraph 0062).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to combine a teaching of Sakurai into Atterbury’s teaching, Marin’s teaching, and Martin’s teaching because it would provide for the purpose of the uninstallation processing unit transmits the device information stored in the database corresponding to some of the services (specific monitoring data) to the management apparatus, and executes the uninstallation after completion of the transmission, therefore the device information is stored (Sakurai, paragraph 0062)

Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387 and (571) 270 4387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/            Primary Examiner, Art Unit 2193